Citation Nr: 1744733	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-34 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	W. Overby, Agent


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina: an August 2012 rating decision, which, in pertinent part, denied service connection for hypertension, obstructive sleep apnea, and tinnitus; and a June 2014 rating decision, which denied entitlement to a TDIU.  

These matters were previously before the Board in June 2015, when they were remanded for additional development.  

The issues of entitlement to service connection for obstructive sleep apnea and for tinnitus, in addition to the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension initially manifested in service or is otherwise etiologically related to his active military service, or that it was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  



CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's hypertension disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

The Board previously remanded the Veteran's hypertension claim for additional development in June 2015.  In pertinent part, the Board directed the AOJ to secure copies of outstanding medical records pertaining to the Veteran's appeal, if any, and it instructed the AOJ to obtain a supplemental medical opinion addressing whether the Veteran's hypertension was caused or aggravated by his PTSD.  Following the Board's remand order, the AOJ obtained outstanding VA treatment records and associated them with the claims file.  In addition, a VA examiner prepared a supplemental medical opinion in February 2017 that addressed the inquiries posed by the Board in its June 2015 remand order.  In light of this background, the Board finds substantial compliance with its prior remand instructions concerning the Veteran's claim for service connection for hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice concerning the Veteran's hypertension claim, by letter, in August 2012.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA hypertension examination in July 2012, and a supplemental medical opinion was obtained in February 2017.  

As neither the Veteran nor his representative have identified any additional relevant evidence concerning this claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

As reflected in his December 2013 VA Form 9, the Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD, and that he is therefore entitled to service connection for hypertension.  

The Veteran's service treatment records show no diagnosis of, or treatment for, high blood pressure or hypertension.  In his May 1968 separation report of medical history, the Veteran denied any history of high blood pressure, and in the corresponding report of medical examination, he was clinically evaluated as normal except for somewhat erythematous nasal mucosa and enlarged tonsils.  His blood pressure reading was 114/74.  

Following service, the August 2012 VA hypertension examination report reveals that the Veteran was diagnosed with hypertension in 1994 and that he had been taking two blood pressure medications since that time.  It was noted that the Veteran was never diagnosed with hypertension, or treated for high blood pressure, while he was in service.  

The examiner opined that the Veteran's hypertension was not proximately due to, or permanently aggravated by, his PTSD.  The examiner highlighted that on separation from service, the Veteran's blood pressure was 114/70s and that he was told that he had hypertension in 1994.  The examiner noted that the Veteran had recently been diagnosed with PTSD, which is a psychological disorder that involves flashbacks of old, unpleasant memories.  According to the examiner, the Veteran's hypertension was not permanently aggravated beyond its natural progression by PTSD, as he had been on two types of medications for his hypertension since 1994 and was compliant in taking them.  The examiner noted that the Veteran had been a smoker and had significant ongoing use of alcohol, both of which have been shown to be significant risk factors for hypertension.  

In July 2012, the Veteran submitted an article from eHealthForum.com regarding PTSD.  Of note, the article states that symptoms of acute stress on account of PTSD include high blood pressure, and that episodic acute stress on account of PTSD is characterized by symptoms such as hypertension.  

A supplemental VA medical opinion regarding the Veteran's hypertension was obtained in February 2017.  The examiner noted that hypertension is a common problem and that research does not support that PTSD causes long-term hypertension.  The examiner explained that the Veteran's hypertension is primary hypertension of unknown etiology and that while PTSD may temporarily raise blood pressure, it does not sustain it.  The examiner noted that as of now, and even in 2011, the Veteran's primary care notes indicate that his hypertension has been well-controlled on medication, and therefore, it was not aggravated by his PTSD.  The examiner added that tobacco smoking would have more of an effect on hypertension than his PTSD.  

In a June 2017 statement, the Veteran's representative indicated that there was a "multitude of medical literature that supports a relationship between hypertension and PTSD," and that also supports that PTSD can be a direct cause of hypertension.  The Veteran's representative also noted that VA has recognized stress from PTSD as a contributing factor to cardiac disability, including hypertension.  Specifically, VA has recognized that medical studies have shown that veterans with PTSD have a high risk of cardiovascular disease, including hypertension.  No specific medical literature was cited or submitted along with the June 2017 statement.  

The Veteran's VA treatment records since August 2006 reflect that he has been prescribed medications for his hypertension, but they do not indicate any specific problems associated with the Veteran's hypertension.  The Veteran's VA treatment records reveal systolic blood pressure ranging between 119 and 140, and diastolic blood pressure ranging between 73 and 98.  They also indicate that his blood pressure has been characterized as being under "great," "good," or "adequate" control.  

	Legal Analysis 

To establish service connection on a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167.  The Veteran's VA examination report and VA treatment records reflect a diagnosis of hypertension, and as such, the element of a current disability has been met in this case.  

While the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's hypertension, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service, to include his service-connected PTSD.  
The record provides that throughout the course of the appeal, the Veteran has attributed his hypertension to his service-connected PTSD.  There is no clear indication that he has contended entitlement to service connection on a direct basis.  Nevertheless, the Board has considered whether the record indicates that the Veteran's hypertension might be directly rated to his active military service.  For the reasons set forth below, the evidence of record is against a finding that the Veteran is entitled to service connection on a direct basis.  

Significantly, there is no indication of in-service incurrence of hypertension.  See Shedden, 381 F.3d at 1167.  As documented by the Veteran's service treatment records, and as highlighted by the July 2012 examiner, the Veteran was never treated for, or diagnosed with, hypertension or high blood pressure during service, and on separation from service, his blood pressure measured 114/74.  Moreover, evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Veteran was diagnosed with hypertension in 1994, over twenty-five years following his separation from service.  Moreover, there is no evidence of record that suggests that there might be a direct relationship between the Veteran's hypertension and his active military service.  Thus, given the lack of indication of an in-service incurrence of hypertension, in addition to the length of time between the Veteran's service and his hypertension diagnosis, the evidence of record is against a finding that the Veteran's hypertension was caused by his active military service.  For reasons noted above, the Board also concludes that an additional medical opinion addressing direct service connection is neither warranted nor required.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Although the Veteran contends that his hypertension is due to, or aggravated by, his service-connected PTSD, this assertion is inconsistent with other, more probative evidence of record, such as the above-noted VA medical opinions and the Veteran's medical treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As detailed above, both the July 2012 and February 2017 VA examiners opined that the Veteran's hypertension was neither caused nor aggravated by his PTSD.  The February 2017 examiner stressed that hypertension is a common problem and that research does not support that PTSD causes long term hypertension.  While PTSD may raise temporarily raise blood pressure, it does not sustain high blood pressure.  The July 2012 examiner also noted that the Veteran used tobacco and had significant ongoing use of alcohol, both of which have been shown to be a significant risk factor for hypertension.  

The February 2017 VA examiner also opined that the Veteran's hypertension was not aggravated beyond its natural progression by his PTSD.  In support of her opinion, the February 2017 examiner provided that PTSD only temporarily raises blood pressure and does not sustain elevated blood pressure.  She also noted that the Veteran's primary care treatment records reveal that his hypertension has been well-controlled on medication.  This is consistent with the Veteran's VA treatment records, which, as noted above, reflect that the Veteran's hypertension has been characterized as being under "great," "good," or "adequate" control.  The examiner also added that tobacco smoking would have more of an effect on hypertension that on the Veteran's PTSD.  

The July 2012 and February 2017 VA examiners based their opinions on pertinent medical records, examination of the Veteran (or review of an examination report), their medical knowledge and skill, and in the case of the February 2017 examiner, a review of medical literature.  In light of this background and the rationale that they provided in their reports, the Board finds the examiners' opinions regarding proximate causation, and the February 2017 examiner's opinion regarding aggravation, to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Particularly in light of their opinions and rationale, and the fact that there are no medical opinions of record indicating otherwise, the evidence of record weighs against a finding that the Veteran's hypertension was caused or permanently aggravated by his service-connected PTSD.  On the contrary, the VA examination reports suggest that the Veteran's hypertension might have been caused or aggravated, at least in part, by his tobacco and/or alcohol use.  

The Board acknowledges that the Veteran submitted an eHealthForum.com article, which provides that with respect to PTSD, symptoms of acute stress can include high blood pressure, and that episodic acute stress can be characterized by symptoms such as hypertension.  The Board has also considered the Veteran's representative's contention that there is medical literature that supports a relationship between hypertension and PTSD, including PTSD being a direct cause of hypertension.  However, as detailed above, the February 2017 examiner explained that medical research does not support a conclusion that PTSD causes long-term hypertension.  Specifically, although PTSD might temporarily raise blood pressure, it does not sustain elevated blood pressure.  Moreover, the Veteran's primary care treatment records reveal that his hypertension has been well-controlled on medication, which indicates that his PTSD has not permanently aggravated his hypertension.  Thus, while the eHealthForum.com article suggests that there might be some relationship between PTSD and high blood pressure or hypertension, consistent with the February 2017 examiner's opinion, it does not indicate that PTSD necessarily causes long-term hypertension or elevated blood pressure, or aggravates it beyond its natural progression.  Moreover, although the Veteran's representative wrote that there was medical literature to support a finding of PTSD being a direct cause of hypertension, no specific medical literature was cited or offered.  Thus, the Board finds that the Veteran's contention is outweighed by the February 2017 VA examiner's opinion, and an additional medical opinion is not warranted or necessary to decide the claim.  See Nieves-Rodriguez, 22 Vet. App. at 300-01; Caluza, 7 Vet. App. at 511; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As detailed above, the Veteran has indicated that there is precedent to support a finding that a nexus exists between PTSD and high blood pressure and that VA has recognized that stress from PTSD can contribute to hypertension, and that medical studies have shown that veterans with PTSD have a high risk of cardiovascular disease, including hypertension.  To the extent that the Veteran contends that prior Board decisions support a finding that his hypertension was caused or aggravated by his PTSD, prior Board decisions are generally non-precedential and are therefore not binding on other claims.  See 38 C.F.R. § 20.1303 (noting that previously issued Board decisions will be considered binding only with regard to the specific case decided).  While the Board may consider a previous decision to the extent that it reasonably relates to a current appeal, each case presented to the Board is decided on the basis of the individual facts of the case and in light of applicable procedure and substantive law.  Thus, while there may be instances where the Board has granted service connection for hypertension on the basis that it was caused or aggravated by service-connected PTSD, general references to prior Board decisions do not constitute competent medical evidence, nor do they otherwise outweigh or raise doubt concerning the VA examiners' opinions above.  Caluza, 7 Vet. App. at 511; see also Barr, 21 Vet. App. at 311 (2007).  

In reaching these conclusions, the Board has considered the Veteran's lay assertions.  While the Board acknowledges that the Veteran's DD-214 reflects that he was a medic during service, the record does not indicate that he is competent to offer medical diagnoses or opinions.  Further, there is no indication that the Veteran received medical training regarding cardiovascular diseases or psychiatric disorders, or that he has had any significant medical experience or training since separation from service.  Thus, as a lay witness, the Veteran is only competent to report on factors such as his medical history and observable symptomatology.  E.g., Layno, 6 Vet. App. at 469-70.  Because identifying the potential causes of cardiovascular disorders, such as hypertension, or determining whether a psychiatric disorder has permanently aggravated hypertension, is beyond the scope of lay observation, a determination as to the etiology of the Veteran's hypertension is beyond the scope of lay observation and requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his hypertension.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, the competent opinions of record weigh against a finding that the Veteran's hypertension is proximately due to, or permanently aggravated by, his PTSD.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's hypertension and his active military service, to include his service-connected PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The Veteran is seeking entitlement to service connection for obstructive sleep apnea and for tinnitus, and to a TDIU.  Before a decision can be reached on his claims, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Service Connection: Obstructive Sleep Apnea

VA's duty to assist includes affording claimants a VA examination, or obtaining a medical opinion, when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the Veteran's sleep apnea claim, he was afforded VA examinations in February 2012 and July 2012.  Additionally, in June 2015, the Board remanded the Veteran's claim for an additional medical opinion that addressed whether the Veteran's obstructive sleep apnea was caused or aggravated by his PTSD.  

An addendum opinion was obtained in February 2017, in which the examiner suggested that the Veteran's PTSD has not aggravated his sleep apnea, as the Veteran's sleep apnea was well-controlled using his CPAP machine.  The Board finds that an additional opinion is warranted before it can adjudicate the Veteran's claim.  Of note, VA neurology notes dated in April 2016, July 2016, and October 2016 indicate that the Veteran reported nightmares on account of his PTSD, which cause him to vomit into his CPAP mask, thereby interfering with his ability to use his CPAP machine.  In October 2016, he reported being very symptomatic due to a lack of recent CPAP use after vomiting in his mask.  The Board observes that in April 2016, the Veteran also reported symptoms associated with GERD.  In light of this background, a supplemental medical opinion that addresses possible aggravation due to PTSD is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311.  

	Service Connection: Tinnitus

As for the Veteran's tinnitus claim, he was afforded a VA examination in February 2012 that addressed direct service connection.  However, in June 2015, the Board remanded his claim for an addendum opinion that addressed possible secondary service connection because the eHealthForum.com article detailed above noted symptoms of acute stress on account of PTSD included tinnitus or ringing ears.  The examiner was asked to specifically address this medical article when rendering any opinion.  A supplemental medical opinion was obtained in December 2016, in which the examiner opined that it was less likely than not that the Veteran's tinnitus was caused or aggravated by his PTSD.  As the examiner did not specifically address the medical article that was submitted by the Veteran, and provided that there was "no research" indicating that tinnitus is caused or aggravated by PTSD, the Board finds that a supplemental medical opinion is warranted before it adjudicates the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board recognizes that the Veteran's representative, in a February 2017 statement, indicated that the Veteran has never contended that his tinnitus was secondary to his PTSD, and instead, only contends that his tinnitus is directly related to service.  However, where, as here, there is evidence indicating that the Veteran's claimed disability might be caused or aggravated by a service-connected disability, the Board's duty to assist includes obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

	TDIU

With respect to the Veteran's claim for a TDIU, the Board finds that a new VA examination is warranted before adjudicating his claim.  The Veteran maintains that he is unable to secure or maintain employment on account of his PTSD.  The Veteran was last afforded a VA PTSD examination in January 2012.  Since that time, VA treatment records, such as a September 2013 VA substance abuse treatment program note, provide that the Veteran's symptoms had "worsened."  Additionally, the Veteran has submitted an October 2013 private psychiatric evaluation from Dr. E. Hoeper, in which it was opined that the Veteran was "permanently and totally disabled and unemployable" due to his PTSD, as he was unable to sustain social or work relationships.  The evaluation also indicates that the Veteran's recent memory was severely impaired and that his working memory was 70 percent impaired.  However, Dr. Hoeper's evaluation does not address the Veteran's diagnosed alcohol or cannabis use disorder.  In this regard, the Board notes that VA substance abuse treatment records, such as those dated in November 2013 and June 2014, suggest that the Veteran's memory-related issues might be due, at least in part, to chronic alcohol and cannabis use.  As such, a VA examination that addresses the nature and functional impact of the Veteran's PTSD is needed before the Board can adjudicate his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311.  

Additionally, a June 2013 VA substance abuse treatment note indicates that the Veteran was working with the VA Vocational Rehabilitation and Employment program.  As such, on remand, the AOJ should obtain and associate with the claims file any records pertaining to the Veteran's participation in VA's Vocational Rehabilitation and Employment program.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Obtain and associate with the claims file any vocational rehabilitation records pertaining to the Veteran.  If the search for vocational rehabilitation records yields negative results, the claims file must be properly documented as to the unavailability of these records.  

3.	After completing the development requested in number (1) above, obtain a supplemental medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's obstructive sleep apnea.  The claims file, including a copy of this remand, must be made available to the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:

The examiner should opine as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD.  

In rendering this opinion, the examiner should consider and address VA neurology notes dated in April 2016, July 2016, and October 2016, which indicate that the Veteran reported nightmares on account of his PTSD, which cause him to vomit into his CPAP mask, thereby interfering with his ability to use his CPAP machine.  The examiner should also consider the fact that, in April 2016, the Veteran reported symptoms associated with non-service connected GERD.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's service-connected PTSD is found to aggravate his obstructive sleep apnea, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested in number (1) above, obtain a supplemental medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:

The examiner should opine as to whether it is at least as likely as not that the Veteran's tinnitus was caused OR aggravated by his service-connected PTSD.  
In rendering this opinion, the examiner should consider and address the eHealthForum.com article submitted by the Veteran in July 2012, which notes that symptoms of acute stress on account of PTSD include tinnitus or ringing ears.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's service-connected PTSD is found to aggravate his tinnitus, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner to address the current nature and severity of his PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination of the Veteran, the examiner should respond to the following:

a)	The examiner should identify, with specificity, all psychiatric diagnoses pertaining to the Veteran's current condition, to include PTSD, alcohol use disorder, and cannabis use disorder.  

If diagnoses of alcohol use disorder or cannabis use disorder are not rendered, the examiner should address VA treatment records that include such diagnoses.  

b)	If multiple diagnoses are rendered, the examiner should address whether it is possible to differentiate which symptoms are attributable to each diagnosis.  

In rendering such opinion, the examiner should consider and address the October 2013 private psychiatric evaluation by Dr. E. Hoeper, noted above, which notes memory impairment, in addition to VA substance abuse treatment records, such as those dated in November 2013 and June 2014, which suggest that memory-related issues might be due, at least in part, to chronic alcohol and cannabis use.  

c)	The examiner should also address the occupational and social impairment associated with the Veteran's PTSD, even if he is retired or otherwise not currently working.  

In rendering such opinion, the examiner should consider and address the October 2013 private psychiatric evaluation by Dr. E. Hoeper, noted above, in which it was opined that the Veteran was "permanently and totally disabled and unemployable" on account of his PTSD due to an inability to sustain social or work relationships.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


